Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed June 17, 2021.

Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1,2,7,8 recite “bio-washed: or “bio-washing” and “bio-washing ingredients”. No definition for what bio-washing, bio-washed, “bio-washing ingredients” and “bio-washing agent” is provided in the claims or specification so the examiner is unable to interpret what encompasses these method steps or what bio-washing chemicals encompass the ingredients or agent. Claim 1 further recites “based in a enzymatic treatment process” but in claim 1 doesn’t recite that the de-sizing has an enzyme in it and then refers to an “enzyme treated fabric”. The claim should be clarified to indicate that the de-sizing is the enzyme treatment to arrive at the enzyme treated fabric in the pre-treating step.
Claims 3-6 and 9-11 are also rejected for being dependent upon claim 1 and inheriting the same deficiency. 

Claims 6 and 8 recite the term “green acid”. The examiner is unclear as to what encompasses a “green acid” as it is not defined in the claims or specification.

Claim Interpretation
It is noted that the term “optimized” is a relative term, but for examination purposes, the examiner has interpreted the “optimized dosage of desizing ingredients” to be those listed in claim 6, “optimized dosage of bio-washing ingredients” to be those defined in claim 8, “optimized hot-air beat up parameters” to be those defined in claim 9 and “optimized finishing parameters” to be those defined in claim 11.

Claim Objections
Claim 3 is objected to because of the following informalities:  the acronym “TM” should be defined in the claim as twist multiplier for clarity.  Appropriate correction is required.

The closest prior art the examiner has found in the search is WO 2014/064661 which teaches treating woven twisted looped pile fabrics (terry) with softeners and enzymes and treating in a AIRO® 24 tumbling dryer (hot air beater) but the prior art does not teach or fairly suggest the bio-washing and desizing as defined by applicant. Similarly Ciloglu (AIRO 24 tumbler success in the application to the terry towel sector has been striking.) teaches using a beat up hot air dryer to treat terry towels but  does not teach or fairly suggest the bio-washing and desizing as defined by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761